Citation Nr: 0832931	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-41 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a lung disability, to include asthma, due to 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  

In December 2005, the veteran's representative filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) with correspondence requesting a hearing 
before a Veterans Law Judge in Washington, D.C.  However, on 
the attached VA Form 9, which the veteran signed and dated, 
the veteran checked the box indicating that he did not want a 
Board hearing.  He also wrote that he felt the evidence of 
record was sufficient for a decision in his favor.  
Therefore, the Board finds that the veteran has not requested 
a Board hearing and will proceed to adjudicate his claim.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Evidence of record demonstrates that a lung disability, 
to include asthma, due to asbestos exposure, was not manifest 
during active service and was not a result of any established 
event, injury, or disease during active service


CONCLUSION OF LAW

A lung disability, to include asthmas, due to asbestos 
exposure, was not incurred in or aggravated by service; 
asthma is not proximately due to asbestos exposure.  38 
U.S.C.A. §§ 1101, 1103, 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.300 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in February 2004.  This letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claim, and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim.  Thereafter the claim was reviewed 
and a rating decision was issued in September 2004 and a 
supplemental statement of the case was issued in January 
2006.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  However, the 
timing of this notice-when the Court decision was rendered 
after the last adjudication of the claim-is not shown to 
prejudice the veteran.  Because in the decision herein, the 
Board denies service connection for the claimed disability, 
no disability rating or effective date is being, or is to be, 
assigned.  Hence, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claim for a lung 
disability, to include asthma, due to asbestos exposure.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or a medical opinion be 
obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that a VA 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  
Here, there is no evidence beyond the veteran's own 
unsupported contentions that he incurred asthma or some other 
lung disorder as a result of exposure to asbestos while on 
active duty.  Service treatment records are negative for any 
signs, symptoms, or diagnoses of asthma or any other 
respiratory condition.  Additionally, none of the competent 
medical evidence of record provides any indication that there 
could be a connection between his present asthma and active 
service.  A post-service statement by a VA physician's 
assistant that the veteran's lung disorder possibly could be 
related to service is without a stated rationale and 
speculative.  Moreover, the physician's assistant left blank 
that portion of the form that would have indicated his 
opinion that the veteran's condition was indeed related to 
service.  The Board finds that the veteran has not presented 
a prima facie case of entitlement to service connection, and 
there is sufficient competent medical evidence of record to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The Board 
finds that there has been substantial compliance with all 
pertinent VA laws and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988, VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1MR, part IV, subpart ii, ch. 1, section H, 29, 
referencing ch. 2, section C (last updated September 29, 
2006) (hereinafter "M21-1MR").  Also, an opinion by VA's 
Office of General Counsel discusses the development of 
asbestos claims.  VAOPGCPREC 4-2000, 65 Fed. Reg. 33422 
(2000).  VA must analyze the veteran's claim of entitlement 
to service connection for an asbestos-related disease under 
these administrative protocols.  Ennis v. Brown, 4 Vet. App. 
523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1MR, 
paragraph 9(d).  An asbestos-related disease can develop from 
brief exposure to asbestos or as a bystander.  The guidelines 
identify the nature of some asbestos-related diseases.  Id., 
paragraph 9(b) & (c).  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos 
fibers also may produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  Id.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  Id., paragraph 
9(e).  Rating specialists must develop any evidence of 
asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.

The Court has held that "neither Manual M21-1 nor the 
Circular creates a presumption of exposure to asbestos solely 
from shipboard service."  Dyment v. West, 13 Vet. App. 141 
(1999).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App.  
492 (1992).  The Federal Circuit also has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007). 

Factual Background and Analysis

The appellant seeks service connection for a lung disability, 
to include asthma, due to asbestos exposure.  Service 
personnel records show that the veteran served on active duty 
from February 1970 to February 1971.  He did not complete 
recruit training until May 1, 1970 and was discharged from 
duty less than a year.  The basis for his separation from 
service was that he was unfit for duty due to drug abuse, and 
was unsuitable for duty due to an immature personality.  His 
DD214 indicates that he was a radio operator, and was 
assigned to the U.S.S. SPIEGEL GROVE LSD 32 as his last duty 
station.  There are no records in the claims file which 
confirm service at sea.  Service treatment records are silent 
regarding any treatment for, or diagnosis of, any respiratory 
problems, including asthma.  A copy of the veteran's 
discharge examination (dated perhaps erroneously in December 
1971) notes a negative chest x-ray and shows no abnormalities 
of the lungs and chest.

VA outpatient medical records dated from February 2003 to 
February 2004 show a history of adult onset asthma, but 
provide no information on when the veteran was diagnosed with 
a lung condition.  

An April 2005 Methacholine Challenge Study by the Johnson 
City Medical Center in Tennessee, done at the request of the 
VA, shows no significant drop in FEV1 with increasing levels 
of Methacholine doses administered.  The test was negative 
for bronchial hyperresponsiveness.

A form signed by a VA physician's assistant and received by 
VA in June 2004 includes a present diagnosis of "rule out 
asbestos exposure/(indecipherable handwriting)/tob. use 
disorder."  The physician's assistant also checked the line 
stating that in his opinion the veteran's current medical 
condition was possibly related to an injury, disease, or 
event occurring during the veteran's military service.  The 
physician's assistant did not check another line stating that 
the veteran's condition was at least as likely related to 
service.  

Based upon the evidence of record, the Board finds that a 
lung disability, to include asthma, due to asbestos exposure, 
was not manifest during active service and did not develop as 
a result of an established event, injury, or disease during 
active service.  As noted above, the veteran's service 
personnel records indicate that he had active service for no 
more than a year.  The veteran's service personnel records do 
not specifically demonstrate that he was exposed to asbestos 
as part of his duties.  Given his shipboard duties in the 
Navy, however, the Board will address the veteran's claim, 
for the limited purposes of this decision, as though he may 
have had some asbestos exposure at that time.  Even assuming 
the veteran definitively was exposed to asbestos in service, 
mere exposure to a potentially harmful agent alone is not all 
that is needed for eligibility for VA disability benefits.

The Board notes that the veteran was diagnosed with adult 
onset asthma and that bronchial asthma is not an asbestos-
related disease for VA compensation purposes.  See M21-1MR, 
Part IV, Subpart ii, Section C, paragraphs 9(b) and (c).  
Further, the lung disorder he does suffer from is not related 
to service, according to the evidence in the claims file.  

In this case, the service treatment records are silent for 
any complaints, findings or a diagnosis of a lung disability.  
There is no evidence of asthma or any lung disability being 
diagnosed in service, nor is there any evidence suggesting 
that asthma was incurred or aggravated during the veteran's 
period of service.  None of the records on file suggest that 
the veteran has any current lung disorder due to asbestos 
exposure.  Only one statement suggests that the veteran's 
lung condition might otherwise be related to service.  That 
is, on a June 2004 form, a VA physician's assistant indicated 
the veteran's lung disorder was possibly related to an 
injury, disease, or event occurring during the veteran's 
military service.  

Hence, the Board must weigh the probative value of this 
opinion against the evidence in the VA claims folder to the 
contrary.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Initially, the 
Board notes that the VA physician's assistant did not discuss 
the rationale for this opinion and he did not affirmatively 
mark another statement on the form that the veteran's 
condition was related to service.  There also is no 
indication that he reviewed the veteran's claims file, which, 
as mentioned, would have revealed the veteran's history of 
smoking.  The VA physician's assistant's June 2006 signed 
form did not discuss or even mention the veteran's history of 
smoking and its possible impact on his respiratory 
impairment.  In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), 
the Court rejected a medical opinion as "immaterial" where 
there was no indication the physician had reviewed the 
claimant's service medical records or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis.  See also Swann 
v. Brown, 5 Vet. App. 177, 180 (1993) (without a review of 
the claims file, an opinion as to etiology of an underlying 
disorder can be no better than the facts alleged by the 
veteran).

The VA physician's assistant also couched his opinion in 
equivocal terms.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 
609 (1992) (indicating that a doctor's opinion was too 
speculative when phrased in equivocal may or may not be 
related to service language).  See, too, Perman v. Brown, 5 
Vet. App. 227, 241 (1993).  An absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is definite etiology or 
obvious etiology.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  But again, the Court has held that a doctor's 
opinion phrased in terms of "may or may not" or "could" be 
related to service is an insufficient basis for an award of 
service connection.  Winsett v. West, 11 Vet. App. 420, 424 
(1998).  

For these reasons, this VA physician's assistant's opinion is 
of little probative value.

With respect to the veteran's post-service VA medical 
records, this evidence suggests there might be an alternative 
explanation for his current lung disorder.  Of particular 
note in this regard, a VA medical record dated in January 
2004 indicates that he had just quit smoking only three weeks 
before, or 32 years after service.  Precedent opinions of 
VA's General Counsel have discussed the cause-and-effect 
relationship between chronic smoking and the eventual 
development of respiratory disorders.  See VAOPGCPREC 2-93 
(Jan. 13, 1993) and VAOPGCPREC 19-97 (May 13, 1997).  Indeed, 
for claims, as here, filed on or after June 9, 1998, there is 
now an express prohibition against service connection for any 
disability resulting from injury or disease attributable to 
the use of tobacco products.  38 U.S.C.A. § 1103; 38 C.F.R. 
§ 3.300.

In addition, there is no medical opinion linking any current 
lung disorder to his period of service, including on the 
basis of exposure to asbestos.  While the veteran himself 
contends that his asthma is etiologically related to service, 
as a layperson, his statements as to medical causation do not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2007).

In short, there is no competent evidence of any lung 
disorders in service or for decades after service, and no 
competent evidence linking any current lung disability to 
service.  The Board, therefore, finds that the preponderance 
of the evidence is against the claim.  The Board has 
considered the applicability of the benefit of the doubt 
doctrine; as the preponderance of the evidence is against 
this claim, however, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107.  The veteran's claim for service connection 
for a lung disability, to include asthma, due to asbestos 
exposure is denied.


ORDER

Entitlement to a lung disability, to include asthma, due to 
asbestos exposure, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


